Per Curiam,
The note upon which this action was brought, dated June 12, 1903, was made by the appellee for the accommodation of Joseph R. Pauli, who at the time was president of the plaintiff bank. After the statute had run against the obligation, Pauli made payments on it, but not as agent of the appellee, and the latter did nothing acknowledging his continued liability. As to him the payments made by Pauli were insufficient to toll the statute: Coleman v. Fobes, 22 Pa. 156; Clark v. Burn et al., 86 Pa. 502; Wesner v. Stein and Greenawalt, 97 Pa. 322.
Judgment affirmed.